Citation Nr: 1825066	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition (to include rheumatic heart disease), to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for an abnormal weight loss condition, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1987 to September 1991.  The Veteran received the Southwest Asia Service Medal with two Bronze service stars, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying both claims currently on appeal.  

The Board notes that in his May 2010 substantive appeal, the Veteran requested a hearing.  In June 2010, the Veteran withdrew his request for a hearing.  Therefore, a hearing has not been conducted and the Board will proceed to adjudicate the claims currently on appeal.  

The Board further notes that in May 2016, the Veteran, through his representative, submitted correspondence indicating that he wished to withdraw the remaining issues on appeal; however, the letter did not specify as to which claims.  In December 2017, a letter was sent to the Veteran seeking clarification as to which claims for withdrawal his May 2016 correspondence was in reference.  The Veteran was provided 30 days from the date of the letter to provide clarification.  Absent any indication from the Veteran, the Board will proceed with adjudicating the claims.  The Veteran did not submit any correspondences within 30 days of the date of the letter.  Thus, the Board will proceed with adjudicating the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.  

2.  The Veteran's heart condition is not the result of a disease or injury, if any, incurred in active service, and it is not due to an undiagnosed illness related to service.  
3.  The Veteran's complaints of weight loss are not part of an undiagnosed or medically unexplained chronic multi-symptom illness of unknown etiology, and any such condition, disease process, or disorder did not have its onset during service and is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1131, 1117, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.317 (2017).  

2.  The criteria for service connection for an abnormal weight loss condition, to include as the result of an undiagnosed illness, have not been met.  38 U.S.C. 
§§ 1110, 1131, 1117, 5107 (2012); 38 CFR §§ 3.102, 3.303, 3.317 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties  

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the duties to notify and assist have been met.  

II.  Service Connection  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. 
§ 1117; 38 C.F.R. § 3.317(a), (b).  

Because the Veteran served in the Southwest Asia Theater of Operations during his active service, he is a Persian Gulf Veteran within the meaning of the applicable statute and regulation.  

The Board notes that Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. 
§ 3.317(a)(2).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  

When there is an approximate balance of positive and negative evidence regarding any issue that is material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he currently suffers from a heart condition and an abnormal weight loss condition, both of which are etiologically related to service, to include his service in Southwest Asia during the period of the Persian Gulf War.  He asserts that these claimed disabilities resulted from his exposure to nerve agent, Sarin.  The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that his primary specialty was Heavy Antiarmor Weapons Infantryman.  

A.  Heart Condition

The Veteran's service treatment records do not reflect any diagnosis of a heart condition or complaints related to a heart condition during active military service.  In the August 1991 report of medical history for separation, the Veteran reported that he was in good health.  Furthermore, he reported no palpation or pounding heart or any heart trouble.  As such, the service treatment records fail to demonstrate that the Veteran suffered from symptoms related to a heart condition at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a heart condition, or chronic symptomatology, within one year of his separation from active duty.  

A July 2009 VA outpatient treatment record indicates that the Veteran underwent aortic valve replacement (AVR) / mitral valve replacement (MVR) for rheumatic valve disease, as he was diagnosed with rheumatic heart disease, severe mitral stenosis, and moderate aortic insufficiency.  Therefore, because the Veteran's heart condition has been attributed to known clinical diagnoses, it cannot represent an undiagnosed illness and is not subject to presumptive service connection under the provisions applicable to veterans of the Persian Gulf War.  See 38 U.S.C. § 1117; C.F.R. § 3.317.  

In a July 2009 pre-operative assessment, the examiner noted that the Veteran presented with progressive dyspnea on exertion, pleuritic chest pain, and a chronic cough.  The Veteran was initially treated for presumed pneumonia, but symptoms recurred.  He was later investigated with an echocardiogram, which revealed normal left ventricular size and function and severe mitral stenosis.  On coronary arteriography, coronaries were normal.  The examiner further noted that the Veteran's associated conditions included posttraumatic stress disorder (PTSD), bipolar disorder, diabetes mellitus, and hypertension.  In addition, the examiner noted that the Veteran was a smoker.  

The Veteran was afforded a VA Gulf War medical examination in November 2009.  The Veteran's medical history was reviewed.  The examiner noted that in June 2009, the Veteran had developed increasing dyspnea on exertion, which led to a cardiovascular evaluation.  The Veteran was found to have valvular heart disease, rather severe mitral stenosis with aortic insufficiency, said to be due to rheumatic heart disease.  The examiner further noted that the Veteran was hospitalized in July 2009 and underwent valve replacements of the mitral valve and aortic valves.  Subsequently, the Veteran had an uneventful recovery, only complicated by atrial flutter.  Since his valve surgery in July 2009, the examiner noted that the Veteran had regained weight and was up to 188 pounds.  His appetite had improved somewhat.  The examiner concluded that the Veteran had experienced progressive dyspnea on exertion for two years, and through this time, he lost his appetite, and, as a result, lost 30 pounds.  The examiner noted that the Veteran had since regained 14 pounds of this since the July 2009 surgery, and the heart disease was said by the cardiologist to be due to rheumatic heart disease.  

On VA examination in February 2016, the examiner reviewed the Veteran's claims file, and noted that in 2009, the Veteran had been diagnosed with congestive heart failure, supraventricular arrhythmia, valvular heart disease, heart valve replacement, and rheumatic heart disease.  The Veteran reported that he experienced shortness of breath for two to three months leading up to an acute exacerbation of congestive heart failure in 2009.  As indicated in the July 2009 VA outpatient treatment records, the examiner noted that the Veteran was found to have severe mitral stenosis and moderate aortic insufficiency, for which he underwent prothetic aortic and mitral valve replacements in July 2009.  His post-operative course was complicated by the development of rate controlled atrial fibrillation/flutter.  He underwent cardioversion in October 2009, but in 2010, the Veteran developed intermittent palpitations found to be related to paroxysmal AFIB/flutter and was placed on sotalol therapy.  The Veteran denied any recurrent shortness of breath or chest pain since his valve replacements, but did suffer a stroke in 2015 after running out of his coumadin.  Following examination and a review of the claims file, the examiner concluded that the Veteran's diagnosed heart condition was not related to his active service, as the service treatment records did not show acute rheumatic fever or other febrile illness during service.  The examiner stated that bacterial infection with group A streptococcus, not environmental/occupational exposures, forms the basis of the underlying pathology leading to rheumatic heart disease.  Furthermore, the examiner noted that no increased risk of rheumatic heart disease, or any other heart condition, was found to be associated with service in the Gulf War.  Therefore, based on the foregoing, the examiner opined that it was less likely than not that the Veteran's heart condition was etiologically related to Gulf War service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This opinion is therefore afforded great probative weight.  There is no contrary opinion of record.  

Based on the foregoing evidence, the Board finds that the Veteran does not suffer from a current heart disability that manifested during, or as a result of, active military service.  

The Board notes that the Veteran has contended that his heart condition is the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

While the Veteran believes that his current heart disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of his claimed heart disability is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his claimed heart disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current heart disability is not competent medical evidence.  The Board finds the opinion of the medical physicians of record to be significantly more probative than the Veteran's lay assertions.  

In sum, the most competent and probative medical evidence shows that the Veteran's heart disability did not manifest in service, and the most probative evidence fails to link it to the Veteran's service.  Under these circumstances, the claim on appeal must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, there simply is no competent, probative evidence to support the current disability and medical nexus elements of the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

B.  Abnormal Weight Loss Condition

The Veteran's service treatment records do not reflect that he suffered a chronic weight disorder during active military service.  The service treatment records contain no evidence of an abnormal weight loss condition or complaints of symptomatology related to such a condition.  As previously indicated, in the August 1991 report of medical history for separation, the Veteran reported that he was in good health.  As such, the service treatment records fail to demonstrate that the Veteran suffered from a chronic abnormal weight loss condition at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic abnormal weight loss disability, or chronic symptomatology, within one year of his separation from active duty.  

As discussed above, the record reflects that the Veteran underwent valve replacements of the mitral valve and aortic valves in July 2009.  During the VA Gulf War medical examination in November 2009, the examiner noted that in June 2009, the Veteran had developed increasing dyspnea on exertion, which led to a cardiovascular evaluation.  The examiner further noted that the Veteran had experienced progressive dyspnea on exertion for two years, and through this time, he lost his appetite, and, as a result, lost 30 pounds.  The examiner further noted that since the July 2009 procedure, the Veteran had regained 14 pounds and was up to 188 pounds; thus, based on the examiner's findings, the Veteran's abnormal weight loss was related to his heart condition, which, as previously indicated, the February 2016 VA examiner opined was less likely than not related to the Veteran's Gulf War service.  

In February 2016, the Veteran was afforded a separate VA examination for nutritional deficiencies.  On examination, the examiner noted that the Veteran had never been diagnosed with a nutritional deficiency.  The Veteran reported having a Vitamin K deficiency, which required avoidance of certain food since being placed on coumadin for his cardiac valve disease.  He further reported that he had significant weight loss within a year of his diagnosis of rheumatic heart disease in 2009, but since his valves were replaced in July 2009, his weight returned back to baseline.  Following a review of the Veteran's claims file, the examiner noted that the medical records were negative for any documented nutritional deficiency.  The examiner indicated that the Veteran was down to 170 pounds in 2009, down from a baseline of around 200 pounds.  In 2010, he returned to a weight of 190 pounds.  The examiner concluded that the Veteran did not have a diagnosed nutritional deficiency.  The examiner indicated that the Veteran's report of a Vitamin K deficiency represented a misunderstanding of the dietary restrictions associated with his long-term coumadin use.  Due to the antagonistic effects that foods high in Vitamin K have on the therapeutic effects of coumadin, diets that avoid foods high in Vitamin K are advised.  The examiner noted that no vitamin or nutritional deficiency is implied with the initiation of this standard medical practice.  With specific regard to the Veteran's claimed abnormal weight loss, the examiner concluded that the Veteran's weight loss occurred in the setting of his acute illness and resolved after his recovery without sequela.  See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  This opinion is therefore afforded great probative weight.  There is no contrary opinion of record.  

The preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for an abnormal weight loss condition.  Although the Veteran had service in Southwest Asia, an abnormal weight loss condition or any other nutritional deficiency has not been diagnosed at any time since the claim for service connection.  Although the November 2009 VA examiner noted that the Veteran had lost 30 pounds during a two-year period, the examiner did not provide a diagnosis of any abnormal weight loss disorder.  Likewise, the February 2016 VA examiner did not provide a diagnosis of any abnormal weight loss disorder or any other nutritional deficiency.  



The Board notes that the Veteran has contended that his abnormal heart condition is the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, supra.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, supra.

While the Veteran believes that his claimed abnormal weight loss condition is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, supra.  In this regard, the diagnosis or etiology of his claimed abnormal weight loss condition is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his claimed heart disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, supra.  Thus, the Veteran's own opinion regarding the etiology of his claimed abnormal weight loss is not competent medical evidence.  The Board finds the opinion of the medical physicians of record to be significantly more probative than the Veteran's lay assertions.  

Therefore, based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of an abnormal weight loss condition, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Furthermore, his complaints of abnormal weight loss are not part of an undiagnosed or medically unexplained chronic multi-symptom illness of unknown etiology, and any such condition, disease process, or disorder did not have its onset during service and is not otherwise related to service.  Consequently, service connection for an abnormal weight loss condition is not warranted. 

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not for application, and the Veteran's claim of entitlement to service connection for an abnormal weight loss disorder must be denied.  See 38. U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Service connection for a heart condition (to include rheumatic heart disease), to include as due to an undiagnosed illness, is denied.  

Service connection for an abnormal weight loss condition, to include as due to an undiagnosed illness, is denied.  


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


